United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Odenville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1769
Issued: December 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2014 appellant filed a timely appeal from a June 13, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her diagnosed left
shoulder condition was caused or aggravated by factors of her federal employment.
On appeal appellant asserts that the medical evidence of record establishes her claim.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 25, 2013 appellant, then a 43-year-old rural carrier, filed an occupational
disease claim alleging that employment duties caused a tear in her left biceps and supraspinatus
tendon. She indicated that she was first aware of the condition and its relationship to her
employment on July 18, 2013. The employing establishment advised that appellant had not
stopped work. On an attached statement, appellant described her symptoms and the job duties
that she believed contributed to the condition. She indicated that on July 18, 2013, three days
after returning to work from a right shoulder injury,2 she began experiencing pain, swelling, and
muscle soreness that radiated down her left upper extremity. Appellant described the subsequent
medical care and indicated that surgery had been recommended.
An August 28, 2013 magnetic resonance imaging (MRI) scan of the left shoulder
demonstrated moderate to severe tendinosis of the supraspinatus with suspected tear, a ganglion
cyst developing anterior to the subscapularis, early subluxation of the biceps tendon, and
hypertrophic changes of the acromioclavicular joint. On September 13, 2013 Dr. Michael M.
Tucker, an attending Board-certified orthopedic surgeon, noted that appellant was seen for left
shoulder pain. Physical examination demonstrated pain with liftoff testing and a positive speed
test. Dr. Tucker diagnosed pain in left shoulder joint. On November 14, 2013 he advised that
appellant had been under his care since July 18, 2013 for a high grade partial thickness tear of
the subscapularis and biceps tendon of the left shoulder. Dr. Tucker indicated that he had read
appellant’s job description and that, due to an injury of July 2012, it was conceivable that this
could have caused or contributed to her shoulder pathology.
The employing establishment controverted the claim, advising that appellant reported the
left shoulder condition three days after returning to work after an absence of six months for a
right shoulder condition. On November 25, 2013 Melissa Williams, the postmaster, concurred
with appellant’s description of job duties for the most recent four years and attached a rural
carrier position description.
In letters dated December 10, 2013, OWCP informed appellant of the evidence needed to
support her claim and asked the employing establishment to respond.
In a November 12, 2012 report, Dr. Edwin Keel, a family physician, noted a complaint of
pain and decreased range of motion in both shoulders that occurred six weeks previously.
Physical examination findings included tenderness of both shoulders and increased pain with
range of motion of the left shoulder. Dr. Keel diagnosed sprain/strain of shoulder, unspecified,
and pain in shoulder joint. In a November 15, 2012 report, Dr. Michael T. Robinson, an
osteopath and associate of Dr. Keel, noted a history of right shoulder pain with weak shoulders
typical of chronic tear. He diagnosed pain and disorder of shoulder joint and referred appellant
to an orthopedic surgeon. In an August 29, 2013 report, Dr. Tucker advised that appellant had
been under his care since November 20, 2012. He noted that she had been released to return to

2

Appellant has a separate claim for a right shoulder rotator cuff tear, adjudicated by OWCP under file number
xxxxxx390. OWCP has denied the claim and appellant has an appeal before the Board, Docket No. 14-1770, that
will be adjudicated separately.

2

work without restriction on July 12, 2013 with regard to her right upper extremity, following
rotator cuff repair.3
By decision dated January 14, 2014, OWCP denied the claim, finding that the medical
evidence did not sufficiently describe the work activity that caused or aggravated the claimed
condition.
On April 8, 2014 appellant, through her representative, requested reconsideration. The
record includes a December 23, 2013 Family and Medical Leave Act (FMLA) certification in
which Dr. Tucker indicated that appellant was unable to use her left upper extremity because she
required surgery and requested intermittent time off for recovery for the period December 26,
2013 to February 28, 2014. On December 26, 2013 Dr. Tucker performed a left shoulder rotator
cuff repair, biceps tenodesis, and arthroscopic subacromial decompression. Appellant also
submitted a duplicate of the statement describing her job duties and left shoulder condition. In
treatment notes dated January 6 and February 5, 2014, Dr. Tucker described appellant’s followup care. On March 31, 2014 he reported that she had been under his care for her right shoulder
since 2012 and for her left shoulder since July 18, 2013. Dr. Tucker indicated that appellant was
status post right shoulder rotator cuff repair and stated:
“I have read the required job descriptions for the workplace which include
repetitive lifting during the activities of casing mail, loading and unloading her
vehicle and pulling down trays of mail. These activities contributed to the
diagnosed conditions of full thickness rotator cuff tear, degenerative subscapularis
and the need for surgery on [December 20, 2012] to the right shoulder and to the
diagnosed conditions of a high grad[e] partial thickness tear of the subscapularis
and biceps tendon to the left shoulder.”
In a merit decision dated June 13, 2014, OWCP denied modification of the prior decision.
It noted that Dr. Tucker did not include a complete medical and factual history to support his
conclusion.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed is causally
related to the employment injury. These are the essential elements of each and every
compensation claim, regardless of whether the asserted claim involves traumatic injury or
occupational disease, an employee must satisfy this burden of proof.4

3

Appellant also submitted evidence relevant to her right shoulder claim. Id.

4

Roy L. Humphrey, 57 ECAB 238 (2005).

3

OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”5 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.6
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.8 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition caused by her rural carrier federal job duties as the medical evidence is insufficient to
establish causal relationship.
The August 28, 2013 MRI scan of the left shoulder did not provide a cause of any
diagnosed conditions, and medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.10
Likewise, the reports dated November 14, 2012 from Dr. Keel and dated November 15, 2012
from Dr. Robinson do not include an opinion as to the cause of any diagnosed condition.
Dr. Tucker, the attending orthopedic surgeon, noted in his September 13, 2013 report
appellant’s complaint of left shoulder pain beginning in July 2013. In an FMLA certification and
an operative report dated December 26, 2013, he described the left shoulder surgery, and in
follow-up treatment notes dated January 6 and February 5, 2014, he reported appellant’s
5

20 C.F.R. § 10.5(ee).

6

Roy L. Humphrey, supra note 4.

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

Willie M. Miller, 53 ECAB 697 (2002).

4

postoperative care and condition. In these reports, however, Dr. Tucker did not discuss any
cause of the diagnosed left shoulder condition. On November 24, 2013 he advised that that
appellant had been under his care since July 18, 2013 for a high grade partial thickness tear of
the left shoulder. Dr. Tucker indicated that he had read appellant’s job description and that, due
to an injury of July 2012, it was conceivable that this could have caused or contributed to her
shoulder pathology. He, however, did not describe a specific July 2012 employment injury or
address describe the mechanics of how any job duty or injury caused the diagnosed left shoulder
condition. Moreover, Dr. Tucker couched this opinion in speculative terms. Medical opinions
based upon an incomplete history or which are speculative or equivocal in character have little
probative value.11 Dr. Tucker also reported on March 31, 2014 that he had read appellant’s job
description of repetitive lifting while casing mail, loading and unloading a vehicle and pulling
down trays of mail, and found that these activities contributed to the diagnosed conditions of
high grade partial thickness tear of the subscapularis and biceps tendon of the left shoulder. He
did not, however, provide any rationale for his opinion other than to note appellant’s work
duties.12
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to his
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.13 Dr. Tucker failed to adequately explain how appellant’s work
duties caused or aggravated her left shoulder condition. Therefore, his opinion is of diminished
probative value.
The Board finds that appellant failed to meet her burden of proof to establish that her
claimed left shoulder condition was causally related to factors of her federal employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish a left upper extremity condition causally
related to factors of her federal employment.

11

Frank Luis Rembisz, 52 ECAB 147 (2000).

12

See D.D., 57 ECAB 734 (2006).

13

A.D., 58 ECAB 149 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the June 13, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

